Exhibit 10(d)

PERRIGO COMPANY

2009 RESTRICTED STOCK UNIT AWARD AGREEMENT

(PERFORMANCE-BASED)

(Under the Perrigo Company 2008 Long-Term Incentive Plan)

 

TO:    RE:    Notice of Restricted Stock Unit Award (Performance-Based)

This is to notify you that Perrigo Company (the “Company”) has granted you an
Award under the Perrigo Company 2008 Long-Term Incentive Plan (the “Plan”),
effective as of                      (the “Grant Date”). This Award consists of
performance-based restricted stock units. The terms and conditions of this
incentive are set forth in the remainder of this agreement (the “Agreement”).
The capitalized terms that are not otherwise defined in this Agreement shall
have the meanings ascribed to such terms under the Plan.

SECTION 1

Restricted Stock Units – Performance-Based Vesting

1.1 Grant. As of the Grant Date, the Company grants to you                     
restricted stock units (“Performance Restricted Stock Units” or “PRSUs”),
subject to the terms and conditions set forth in this Agreement. The number of
Performance Restricted Stock Units awarded in this Section 1.1 is referred to as
the “Target Award.” The Target Award may be increased or decreased depending on
the level of attainment of Performance Goals for designated Performance Measures
as described in Section 1.2. Each Performance Restricted Stock Unit shall
entitle you to one share of Common Stock on the PRSU Vesting Date set forth in
Section 1.2, provided the applicable Performance Goals for each Performance
Measure are satisfied.

1.2 Vesting. The number of Performance Restricted Stock Units awarded in
Section 1.1 vesting, if any, shall be determined as of the PRSU Vesting Date.
That number will be determined based on the average level of attainment of
annual Performance Measure(s) for each fiscal year in the Performance Period, in
accordance with the schedule determined by the Committee at the time the
Performance Measures and applicable Performance Goals are established by the
Committee.

The Committee shall establish annually one or more Performance Measures and the
Performance Goals with respect to each Performance Measure that must be attained
for Threshold, Target and Maximum performance for a fiscal year. The Performance
Measure and Performance Goals for each fiscal year will be provided to you.

Following the end of each fiscal year in the Performance Period, the Committee
will determine the percentage of Target Award PRSUs that would be payable for
such fiscal year, based on the attainment of the Performance Goals for each
Performance Measure(s) established by the Committee for that fiscal year. The
percentage of the Target Award that would be payable under the schedule shall be
adjusted, pro rata, to reflect attained performance between Threshold and
Target, and Target and Maximum.

 

Page 1 of 25



--------------------------------------------------------------------------------

At the end of the Performance Period, the percentage payout for each fiscal year
in the Performance Period will be averaged to determine the actual percentage of
Target Award PRSUs that will vest and be payable on the PRSU Vesting Date. In no
event will the calculation of a positive payout percentage for any fiscal year
be construed to guarantee that any PRSUs will vest on the PRSU Vesting Date.
Payout percentages for the individual fiscal years are determined solely for
purposes of determining the average annual payout percentage for the three-year
Performance Period.

Except as provided in Section 1.4, the PRSUs will be permanently forfeited if
your Termination Date occurs prior to the PRSU Vesting Date. If the average
annual performance payout for the Performance Period is less than the Threshold
performance level established by the Committee, all PRSUs that have not
previously been forfeited shall be forfeited as of the PRSU Vesting Date. If the
average annual performance payout for the Performance Period exceeds the Maximum
performance level established by the Committee, in no event will the number of
PRSUs vesting exceed 200% of the Target Award.

1.3 Definitions. The following terms shall have the following meanings under
this Section 1.

(a) “Performance Goal” means the level of performance that must be attained with
respect to a Performance Measure for a fiscal year for Minimum, Target and
Maximum payout.

(b) “Performance Measure” for any fiscal year means one or more financial
measures, as determined by the Committee. The Committee shall provide how the
Performance Measure will be adjusted, if at all, as a result of extraordinary
events or circumstances, as determined by the Committee, or to exclude the
effects of extraordinary, unusual, or non-recurring items; changes in applicable
laws, regulations, or accounting principles; currency fluctuations; discontinued
operations; non-cash items, such as amortization, depreciation, or reserves;
asset impairment; or any recapitalization, restructuring, reorganization,
merger, acquisition, divestiture, consolidation, spin-off, split-up,
combination, liquidation, dissolution, sale of assets, or other similar
corporation transaction.

(c) “Performance Period” means a period of three consecutive fiscal years of the
Company, beginning with the first day of the fiscal year of the Company in which
the Grant Date occurs and ending on the last day of the third fiscal year in the
3-year period.

(d) “PRSU Vesting Date” means the last day of the Performance Period.

1.4 Special Vesting Rules. Notwithstanding Section 1.2 above, in the event of a
Change in Control of the Company while you are employed by or otherwise
providing service to the Company, all of the Performance Restricted Stock Units
awarded under Section 1.1 that have not previously been forfeited shall become
fully vested as if Target performance had been obtained for the Performance
Period effective as of the date of any such event. If your Termination Date
occurs because of death, Disability, or

 

Page 2 of 25



--------------------------------------------------------------------------------

Retirement, the Performance Restricted Stock Units shall vest or be forfeited as
of the PRSU Vesting Date set forth in Section 1.2, based on the attainment of
the performance goals. If your Termination Date occurs because of Involuntary
Termination for Economic Reasons, the Company’s Chief Executive Officer (or the
Committee, if you are subject to Section 16 of the Exchange Act), in his or her
sole and absolute discretion, may permit all or part of the Performance
Restricted Stock Units awarded hereunder to remain outstanding and vest or be
forfeited as of the date set forth in Section 1.2, depending on the attainment
of Performance Goals. To the extent that the Chief Executive Officer (or
Committee, if applicable) does not exercise discretionary authority to allow
Performance Restricted Stock Units to remain outstanding on the date of your
Involuntary Termination for Economic Reasons, such Restricted Stock Units shall
be permanently forfeited.

1.5 Settlement of Performance Restricted Stock Units. As soon as practicable
following the date of the Committee’s first regularly scheduled meeting
following the last day of the Performance Period at which the Committee
certifies the average payout for each of the three years in the Performance
Period, the Company shall transfer to you one share of Common Stock for each
Performance Restricted Stock Unit, if any, that becomes vested pursuant to
Section 1.2 or 1.4 of this Agreement; provided, however, the Company may settle
Restricted Stock Units in cash, based on the fair market value of the shares on
the settlement date, to the extent necessary to satisfy tax withholding pursuant
to Section 2.6. The income attributable to the vesting of PRSUs and the amount
of any required tax withholding will be determined based on the value of the
shares on the settlement date. Performance Restricted Stock Units are not
eligible for dividend equivalents.

SECTION 2

General Terms and Conditions

2.1 Nontransferability. The Award under this Agreement shall not be transferable
other than by will or by the laws of descent and distribution.

2.2 No Rights as a Stockholder. You shall not have any rights as a stockholder
with respect to any shares of Common Stock subject to the PRSU awarded under
this Agreement prior to the date of issuance to you of a certificate or
certificates for such shares.

2.3 Cause Termination. If your Termination Date occurs for reasons of Cause, all
of your rights under this Agreement, whether or not vested, shall terminate
immediately.

2.4 Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition,

 

Page 3 of 25



--------------------------------------------------------------------------------

restriction, limitation or other term or condition of the Plan as is relevant to
this Agreement and as may be specifically applied to it by the Committee. In the
event of a conflict in the provisions of this Agreement and the Plan, as a rule
of construction the terms of the Plan shall be deemed superior and apply.

2.5 Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.

2.6 Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Common Stock relating to this Award in the amount
it determines is sufficient to satisfy the minimum tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. You may elect to
surrender previously acquired Common Stock or to have the Company withhold
Common Stock relating to this Award in an amount sufficient to satisfy all or a
portion of the minimum tax withholding required by law.

2.7 Compliance with Applicable Law. Notwithstanding any other provision of this
Agreement, the Company shall have no obligation to issue any shares of Common
Stock under this Agreement if such issuance would violate any applicable law or
any applicable regulation or requirement of any securities exchange or similar
entity.

2.8 Short Term Deferral. Performance Restricted Stock Units payable under this
Agreement are intended to be exempt from Code Section 409A under the exemption
for short-term deferrals. Accordingly, Performance Restricted Stock Units will
be settled no later than the 15th day of the third month following the later of
(i) the end of the Employee’s taxable year in which the PRSU Vesting Date
occurs, or (ii) the end of the fiscal year of the Company in which the PRSU
Vesting Date occurs.

2.9 Data Privacy. By entering into this Agreement and accepting this Award, you
(a) explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of any of your personal data that is necessary to
facilitate the implementation, administration and management of the Award and
the Plan, (b) understand that the Company may, for the purpose of implementing,
administering and managing the Plan, hold certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, and details of all awards or entitlements to
Shares granted to you under the Plan or otherwise (“Data”), (c) understand that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, including any broker with whom the
Shares issued upon vesting of the Award may be deposited, and that these
recipients may be located in

 

Page 4 of 25



--------------------------------------------------------------------------------

your country or elsewhere, and that the recipient’s country may have different
data privacy laws and protections than your country; (d) waive any data privacy
rights you may have with respect to the data; and (e) authorize the Company, its
subsidiaries and its agents, to store and transmit such information in
electronic form.

2.10 Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.

2.11 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.

****

We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.

 

Very truly yours, Judy L. Brown Executive Vice President & Chief Financial
Officer

 

Page 5 of 25



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF RECEIPT

I acknowledge receipt of the Perrigo Company 2008 Long-Term Incentive Plan (the
“Plan”). I further acknowledge receipt of this Agreement and agree to the terms
and conditions expressed herein and in the Plan. I further agree that all
decisions and determinations of the Committee (or Chief Executive Officer, if
applicable) shall be final and binding.

 

Date:  

                                                  

   

 

 

Page 6 of 25



--------------------------------------------------------------------------------

PERRIGO COMPANY

2009 RESTRICTED STOCK UNIT AWARD AGREEMENT

(PERFORMANCE BASED)

FOR APPROVED SECTION 102 AWARDS

(Under the Perrigo Company 2008 Long-Term Incentive Plan)

TO:

 

RE: Notice of Restricted Stock Unit Award (Performance-Based)

This is to notify you that Perrigo Company (the “Company”) has granted you an
Award under the Perrigo Company 2008 Long-Term Incentive Plan (the “Plan”) and
the Section 102 Program established under Section 15(n) of the Plan, effective
as of                      (the “Grant Date”). This Award consists of
performance-based restricted stock units. The terms and conditions of this
incentive are set forth in the remainder of this agreement (the “Agreement”).
The capitalized terms that are not otherwise defined in this Agreement shall
have the meanings ascribed to such terms under the Plan and/or Section 102
Program.

SECTION 1

Restricted Stock Units – Performance-Based Vesting

1.1 Grant. As of the Grant Date, the Company grants to the Employee
                     restricted stock units (“Performance Restricted Stock
Units” or “PRSUs”), subject to the terms and conditions set forth in this
Agreement. The number of Performance Restricted Stock Units awarded in this
Section 1.1 is referred to as the “Target Award.” The Target Award may be
increased or decreased depending on the level of attainment of Performance Goals
for designated Performance Measures as described in Section 1.2. Each
Performance Restricted Stock Unit shall entitle you to one share of Common Stock
on the PRSU Vesting Date set forth in Section 1.2, provided the applicable
Performance Goals for each Performance Measure are satisfied.

1.2 Vesting. The number of Performance Restricted Stock Units awarded in
Section 1.1 vesting, if any, shall be determined as of the PRSU Vesting Date.
That number will be determined based on the average level of attainment of
annual Performance Measure(s) for each fiscal year in the Performance Period, in
accordance with the schedule determined by the Committee at the time the
Performance Measures and applicable Performance Goals are established by the
Committee.

The Committee shall establish annually one or more Performance Measures and the
Performance Goals with respect to each Performance Measure that must be attained
for Threshold, Target and Maximum performance for a fiscal year. The Performance
Measure and Performance Goals will be for each fiscal year will be provided to
you.

Following the end of each fiscal year in the Performance Period, the Committee
will determine the percentage of Target Award PRSUs that would be payable for
such fiscal year, based on the attainment of the Performance Goals for each
Performance

 

Page 7 of 25



--------------------------------------------------------------------------------

Measure(s) established by the Committee for that fiscal year. The percentage of
the Target Award that would be payable under the schedule shall be adjusted, pro
rata, to reflect attained performance between Threshold and Target, and Target
and Maximum.

At the end of the Performance Period, the percentage payout for each fiscal year
in the Performance Period will be averaged to determine the actual percentage of
Target Award PRSUs that will vest and be payable on the PRSU Vesting Date. In no
event will the calculation of a positive payout percentage for any fiscal year
be construed to guarantee that any PRSUs will vest on the PRSU Vesting Date.
Payout percentages for the individual fiscal years are determined solely for
purposes of determining the average annual payout percentage for the three-year
Performance Period.

Except as provided in Section 1.4, the PRSUs will be permanently forfeited if
your Termination Date occurs prior to the PRSU Vesting Date. If the average
annual performance payout for the Performance Period is less than the Threshold
performance level established by the Committee, all PRSUs that have not
previously been forfeited shall be forfeited as of the PRSU Vesting Date. If the
average annual performance payout for the Performance Period exceeds the Maximum
performance level established by the Committee, in no event will the number of
PRSUs vesting exceed 200% of the Target Award.

1.3 Definitions. The following terms shall have the following meanings under
this Section 1.

(a) “Performance Goal” means the level of performance that must be attained with
respect to a Performance Measure for a fiscal year for Minimum, Target and
Maximum payout.

(b) “Performance Measure” for any fiscal year means one or more financial
measures as determined by the Committee. The Committee shall provide how the
Performance Measure will be adjusted, if at all, as a result of extraordinary
events or circumstances, as determined by the Committee, or to exclude the
effects of extraordinary, unusual, or non-recurring items; changes in applicable
laws, regulations, or accounting principles; currency fluctuations; discontinued
operations; non-cash items, such as amortization, depreciation, or reserves;
asset impairment; or any recapitalization, restructuring, reorganization,
merger, acquisition, divestiture, consolidation, spin-off, split-up,
combination, liquidation, dissolution, sale of assets, or other similar
corporation transaction.

(c) “Performance Period” means a period of three consecutive fiscal years of the
Company, beginning with the first day of the fiscal year of the Company in which
the Grant Date occurs and ending on the last day of the third fiscal year in the
3-year period.

(d) “PRSU Vesting Date” means the last day of the Performance Period.

1.4 Special Vesting Rules. Notwithstanding Section 1.2 above, in the event of a
Change in Control of the Company while you are employed by or otherwise
providing service to the Company, all of the Performance Restricted Stock Units
awarded under Section 1.1 that have not previously been forfeited shall become
fully vested as if Target performance had been obtained for the

 

Page 8 of 25



--------------------------------------------------------------------------------

Performance Period effective as of the date of any such event. If the Employee’s
Termination Date occurs because of death, Disability, or Retirement, the
Performance Restricted Stock Units shall vest or be forfeited as of the PRSU
Vesting Date set forth in Section 3.2, based on the attainment of the
Performance Goals. If the Employee’s Termination Date occurs because of
Involuntary Termination for Economic Reasons, the Company’s Chief Executive
Officer (or the Committee, if the Employee is subject to Section 16 of the
Exchange Act), in his or her sole and absolute discretion, may permit all or
part of the Performance Restricted Stock Units awarded hereunder to remain
outstanding and vest or be forfeited as of the date set forth in Section 1.2,
depending on the attainment of Performance Goals. To the extent that the Chief
Executive Office (or Committee, if applicable) does not exercise discretionary
authority to allow Performance Restricted Stock Units to remain outstanding on
the date of the Employee’s Involuntary Termination for Economic Reasons, such
Restricted Stock Units shall be permanently forfeited.

1.5 Settlement of Performance Restricted Stock Units. As soon as practicable
following the date of the Committee’s first regularly scheduled meeting
following the last day of the Performance Period at which the Committee
certifies the average payout for each of the three years in the Performance
Period, the Company shall transfer to the Employee one share of Common Stock for
each Performance Restricted Stock Unit, if any, that becomes vested pursuant to
Section 1.2 or 1.4 of this Agreement; provided, however, the Company may settle
Restricted Stock Units in cash, based on the fair market value of the shares on
the settlement date, to the extent necessary to satisfy any tax withholding
pursuant to Section 3.6. The income attributable to the vesting of PRSUs and the
amount of any required tax withholding will be determined based on the value of
the shares on the settlement date. Performance Restricted Stock Units awarded
under Section 1 are not eligible for dividend equivalents.

1.6 Application of Section 102 Program. The Company, in its discretion and after
consultation with its tax advisors, may provide that the Performance Restricted
Stock Units awarded under this Agreement shall be subject to the provisions of
the Section 102 Program, in which case the provisions of Section 2 of this
Agreement shall also apply to the Performance Restricted Stock Units awarded
under Section 1.1.

SECTION 2

Section 102 Plan and Trust

The Company has established a Plan and Trust (the “Section 102 Program”) that is
intended to provide the Employee with the ability to obtain certain tax
treatment under Section 102 of the Israeli Tax Ordinance (New Version), 1961 as
amended from time to time and the rules and regulation promulgated thereunder
(“Section 102”) with respect to the Performance Restricted Stock Units awarded
under this Agreement. If the Company determines that this Award may qualify as
an Approved 102 Award, it shall be designated as a Capital Gain Award within the
meaning of the Section 102 Program. The following additional rules shall apply
to the Award:

(a) The shares underlying the Award will be deposited in a Trust. Tamir Fishman
2004 Ltd., or its duly appointed successor, shall be the Trustee of the Trust.
All fees and commissions relating to the sale, transfer or release of shares
from the Trust shall be paid by the Employee.

 

Page 9 of 25



--------------------------------------------------------------------------------

(b) To obtain Section 102 tax treatment, the Employee shall not sell or release
from the Trust any shares subject to the Award until the lapse of the minimum
required holding period under Section 102 (“Holding Period”). If any such sale
or release occurs during the Holding Period, the sanctions under Section 102 and
under any rules or regulation or orders or procedures promulgated thereunder
shall apply to and shall be borne by such Employee.

(c) Prior to any distribution or release of shares from the Trust, the Employee
shall be required to remit to the Trustee funds sufficient to cover applicable
withholding taxes, plus any commissions and fees relating to the sale or release
of shares. Alternatively, the Employee may request that the Trustee sell
sufficient shares to cover applicable withholding taxes, plus any commissions
and fees relating to the sale or release. The Employee may request that shares
in excess of any shares sold to cover withholding taxes, fees and commissions be
transferred to the Employee, or the Employee may advise the Trustee to sell such
shares and transfer the net proceeds to the Employee.

(d) By execution of this Agreement, the Employee hereby acknowledges that the
Employee is familiar with the provisions of Section 102 and the regulations and
rules promulgated thereunder, including without limitation the type of Approved
102 Awards granted to the Employee and the tax implications applicable to such
awards. The Employee accepts the provisions of the Trust agreement signed
between the Company and Trustee, and agrees to be bound by its terms.

SECTION 3

General Terms and Conditions

3.1 Nontransferability. Awards under this Agreement shall not be transferable
other than by will or by the laws of descent and distribution. As long as the
Award and/or shares issued upon settlement of the Award are held by the Trustee,
all of your rights over the Award and/or shares are personal, can not be
transferred, assigned, pledged, mortgaged, or given as collateral and no right
with respect to them maybe given to any third party whatsoever, other than by
will or laws of descent and distribution.

3.2 No Rights as a Stockholder. You shall not have any rights as a stockholder
with respect to any shares of Common Stock subject to the PRSU prior to the date
of issuance to you of a certificate or certificates for such shares, subject to
the provisions of Section 102 and the rules and regulations promulgated
thereunder.

3.3 Cause Termination. If your Termination Date occurs for reasons of Cause, all
of your rights under this Agreement, whether or not vested, shall terminate
immediately.

 

Page 10 of 25



--------------------------------------------------------------------------------

3.4 Awards Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan including the Section 102 Program and the Award
shall be payable only in accordance with the applicable terms of the Plan. The
Plan contains certain definitions, restrictions, limitations and other terms and
conditions all of which shall be applicable to this Agreement. ALL THE
PROVISIONS OF THE PLAN ARE INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART
OF THIS AGREEMENT IN THE SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE
FULLY WRITTEN INTO THIS AGREEMENT. Should the Plan become void or unenforceable
by operation of law or judicial decision, this Agreement shall have no force or
effect. Nothing set forth in this Agreement is intended, nor shall any of its
provisions be construed, to limit or exclude any definition, restriction,
limitation or other term or condition of the Plan as is relevant to this
Agreement and as may be specifically applied to it by the Committee. In the
event of a conflict in the provisions of this Agreement and the Plan, as a rule
of construction the terms of the Plan shall be deemed superior and apply.

3.5 Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.

3.6 Withholding. Any tax consequences arising from the grant of this Award or
from any other event or act of the Company, and/or its Affiliates (as defined
under the Section 102 Program), and/or the Trustee or the Employee hereunder
shall be borne solely by the Employee. The Company and/or its Affiliates, and/or
the Trustee shall withhold taxes according to the requirements under the
applicable laws, rules and regulations including withholding taxes at source. If
the employee has not remitted the full amount of applicable withholding taxes to
the Company by the date the Company is required to pay such withholding to the
appropriate taxing authority (or such earlier date that the Company may specify
to assist it in timely meeting its withholding obligations), the Company shall
have the unilateral right to withhold Common Stock relating to this Award in the
amount it determines is sufficient to satisfy the minimum tax withholding
required by law. Furthermore, the Employee hereby agrees to indemnify the
Company and/or its Affiliates and/or the Trustee and hold them harmless against
and from any and all liability for any such tax or interest or penalty thereon,
including without limitation, liabilities relating to the necessity to withhold,
or to have withheld, any such tax from any payment made to the Employee. The
Employee will not be entitled to receive from the Company and/or the Trustee any
shares of Common Stock hereunder prior to the full payment of the Employee’s tax
liabilities relating to this Award. For the avoidance of doubt, neither the
Company nor the Trustee will be required to release any share certificate to the
Employee until all payments required to be made by the Employee have been fully
satisfied.

3.7 Compliance with Applicable Law. Notwithstanding any other provision of this
Agreement, the Company shall have no obligation to issue any shares of Common
Stock under this Agreement if such issuance would violate any applicable law or
any applicable regulation or requirement of any securities exchange or similar
entity.

 

Page 11 of 25



--------------------------------------------------------------------------------

3.8 Data Privacy. By entering into this Agreement and accepting this Award, you
(a) explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of any of your personal data that is necessary to
facilitate the implementation, administration and management of the Award and
the Plan, (b) understand that the Company may, for the purpose of implementing,
administering and managing the Plan, hold certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, and details of all awards or entitlements to
shares granted to you under the Plan or otherwise (“Data”), (c) understand that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, including any broker with whom the
Shares issued upon vesting or exercise of the Award may be deposited, and that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country; (d) waive any data privacy rights you may have with respect to the
data; and (e) authorize the Company, its subsidiaries and its agents, to store
and transmit such information in electronic form.

3.9 Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.

3.10 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.

****

We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.

 

Date     Very truly yours,     Judy L. Brown     Executive Vice President &
Chief Financial Officer

 

Page 12 of 25



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF RECEIPT

I acknowledge receipt of the Perrigo Company 2008 Long-Term Incentive Plan (the
“Plan”). I further acknowledge receipt of this Agreement and agree to the terms
and conditions expressed herein and in the Plan.

 

Date:  

                                                  

   

 

 

Page 13 of 25



--------------------------------------------------------------------------------

PERRIGO COMPANY

2009 RESTRICTED STOCK UNIT AWARD AGREEMENT

SERVICE-BASED VESTING

FOR APPROVED SECTION 102 AWARDS

(Under the Perrigo Company 2008 Long-Term Incentive Plan)

 

TO:

 

RE: Notice of Restricted Stock Unit Award (Service-Based)

This is to notify you that Perrigo Company (the “Company”) has granted you an
Award under the Perrigo Company 2008 Long-Term Incentive Plan (the “Plan”) and
the Section 102 Program established under Section 15(n) of the Plan, effective
as of                      (the “Grant Date”). This Award consists of restricted
stock units with service-based vesting. The terms and conditions of this
incentive are set forth in the remainder of this agreement (the “Agreement”).
The capitalized terms that are not otherwise defined in this Agreement shall
have the meanings ascribed to such terms under the Plan and/or Section 102
Program.

SECTION 1

Restricted Stock Units – Service-Based Vesting

1.1 Grant. As of the Grant Date, and subject to the terms and conditions of this
Agreement and the Plan, the Company grants you                      restricted
stock units (“Restricted Stock Units”). Each Restricted Stock Unit shall entitle
you to one share of Common Stock on the RSU Vesting Date, provided the vesting
conditions described in Section 1.2 are satisfied.

1.2 Vesting. Except as provided in Section 1.3, the Restricted Stock Units
awarded in Section 1.1 shall vest if the Employee continues in the service of
the Company from the Grant Date through the third anniversary of the Grant Date
(the “RSU Vesting Date”). Except as provided in Section 1.3, if the Employee’s
Termination Date occurs prior to the RSU Vesting Date, the Restricted Stock
Units awarded under Section 1.1 shall be permanently forfeited on the Employee’s
Termination Date.

1.3 Special Vesting Rules. Notwithstanding Section 1.2 above:

(a) If the Employee’s Termination Date occurs by reason of death, Disability or
Retirement with the Company’s consent, any Restricted Stock Units awarded under
Section 1.1 that have not vested prior to such Termination Date shall become
fully vested.

(b) If the Employee’s Termination Date occurs by reason of Involuntary
Termination for Economic Reasons, any Restricted Stock Units awarded under
Section 2.1 that would otherwise be scheduled to vest under Section 1.2 in the
24 month period following such Termination Date shall vest on the Termination
Date. Any Restricted Stock Units that are not scheduled to vest during such 24
month period will be permanently forfeited on the Termination Date.

 

Page 14 of 25



--------------------------------------------------------------------------------

(c) In the event of a Change in Control of the Company while you are employed by
or otherwise providing service to the Company, all Restricted Stock Units
awarded under Section 1.1 that have not vested or been forfeited prior to the
date of such Change in Control shall become fully vested on such date.

1.4 Settlement of Restricted Stock Units. As soon as practicable after the RSU
Vesting Date with respect to Restricted Stock Units awarded in Section 1.1, the
Company shall transfer to Employee one share of Common Stock for each Restricted
Stock Unit becoming vested on such date; provided, however, the Company may
withhold shares otherwise transferable to the Employee to the extent necessary
to satisfy withholding taxes due by reason of the vesting of the Restricted
Stock Units, in accordance with Section 3.6. The Employee shall have no rights
as a stockholder with respect to the Restricted Stock Units awarded hereunder
prior to the date of issuance to Employee of a certificate or certificates for
such shares. Notwithstanding the foregoing, the Committee, in its sole
discretion, may elect to settle Restricted Stock Units in cash based on the fair
market value of the Common Stock on the RSU Vesting Date.

1.5 Dividend Equivalents. The Restricted Stock Units awarded under Section 1.1
shall be eligible to receive dividend equivalents in accordance with the
following:

(a) An “Account” will be established in the Employee’s name. Such Account shall
be for recordkeeping purposes only, and no assets or other amounts shall be set
aside from the Company’s general assets with respect to such Account.

(b) On each date that a cash dividend is paid with respect to shares of Common
Stock, the Company shall credit the Employee’s Account with the dollar amount of
dividends the Employee would have received if each Restricted Stock Unit held by
the Employee on the record date for such dividend payment had been a share of
Common Stock. No interest or other earnings shall accrue on such Account.

(c) As of each RSU Vesting Date, the Employee shall receive a payment equal to
the amount of dividends that would have been paid on the Restricted Stock Units
vesting on such date had they been shares of Common Stock during the period
beginning on the Grant Date and ending on the RSU Vesting Date, and the Account
shall be debited appropriately. If the Employee forfeits Restricted Stock Units,
any amounts in the Account attributable to such Restricted Stock Units shall
also be forfeited.

(d) If dividends are paid in the form of shares of Common Stock rather than
cash, then the Employee will be credited with one additional Restricted Stock
Unit for each share of Common Stock that would have been received as a dividend
had the Employee’s outstanding Restricted Stock Units been shares of Common
Stock. Such additional Restricted Stock Units shall vest or be forfeited at the
same time as the Restricted Stock Unit to which they relate.

 

Page 15 of 25



--------------------------------------------------------------------------------

1.5 Application of Section 102 Program. The Company, in its discretion and after
consultation with its tax advisors, may provide that the Restricted Stock Units
awarded under this Agreement shall be subject to the provisions of the
Section 102 Program, in which case the provisions of Section 2 of this Agreement
shall also apply to the Restricted Stock Units awarded under Section 1.1.

SECTION 2

Section 102 Plan and Trust

The Company has established a Plan and Trust (the “Section 102 Program”) that is
intended to provide the Employee with the ability to obtain certain tax
treatment under Section 102 of the Israeli Tax Ordinance (New Version), 1961 as
amended from time to time and the rules and regulation promulgated thereunder
(“Section 102”) with respect to the Restricted Stock Units awarded under this
Agreement. If the Company determines that this Award may qualify as an Approved
102 Award under Section 1.5, then it shall be designated as a Capital Gain Award
within the meaning of the Section 102 Program. The following additional rules
shall apply to the Award:

(a) The shares underlying the Award will be deposited in a Trust. Tamir Fishman
2004 Ltd., or its duly appointed successor, shall be the Trustee of the Trust.
All fees and commissions relating to the sale, transfer or release of shares
from the Trust shall be paid by the Employee.

(b) To obtain Section 102 tax treatment, the Employee shall not sell or release
from the Trust any shares subject to this Award until the lapse of the minimum
required holding period under Section 102 (“Holding Period”). If any such sale
or release occurs during the Holding Period, the sanctions under Section 102 and
under any rules or regulation or orders or procedures promulgated thereunder
shall apply to and shall be borne by such Employee.

(c) Prior to any distribution or release of shares from the Trust, the Employee
shall be required to remit to the Trustee funds sufficient to cover applicable
withholding taxes, plus any commissions and fees relating to the sale or release
of shares. Alternatively, the Employee may request that the Trustee sell
sufficient shares to cover applicable withholding taxes, plus any commissions
and fees relating to the sale or release. The Employee may request that shares
in excess of any shares sold to cover withholding taxes, fees and commissions be
transferred to the Employee, or the Employee may advise the Trustee to sell such
shares and transfer the net proceeds to the Employee.

(d) By execution of this Agreement, the Employee hereby acknowledges that the
Employee is familiar with the provisions of Section 102 and the regulations and
rules promulgated thereunder, including without limitation the type of Approved
102 Awards granted to the Employee and the tax implications applicable to such
awards. The Employee accepts the provisions of the Trust agreement signed
between the Company and Trustee, and agrees to be bound by its terms.

 

Page 16 of 25



--------------------------------------------------------------------------------

SECTION 3

General Terms and Conditions

3.1 Nontransferability. Awards under this Agreement shall not be transferable
other than by will or by the laws of descent and distribution. As long as the
Award and/or shares issued on settlement of this Award are held by the Trustee,
all of your rights over the shares are personal, can not be transferred,
assigned, pledged, mortgaged, or given as collateral and no right with respect
to them maybe given to any third party whatsoever, other than by will or laws of
descent and distribution.

3.2 No Rights as a Stockholder. You shall not have any rights as a stockholder
with respect to any shares of Common Stock subject to the RSU prior to the date
of issuance to you of a certificate or certificates for such shares, subject to
the provisions of Section 102 and the rules and regulations promulgated
thereunder.

3.3 Cause Termination. If your Termination Date occurs for reasons of Cause, all
of your rights under this Agreement, whether or not vested, shall terminate
immediately.

3.4 Awards Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan including the Section 102 Program and the Award
shall be payable only in accordance with the applicable terms of the Plan. The
Plan contains certain definitions, restrictions, limitations and other terms and
conditions all of which shall be applicable to this Agreement. ALL THE
PROVISIONS OF THE PLAN ARE INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART
OF THIS AGREEMENT IN THE SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE
FULLY WRITTEN INTO THIS AGREEMENT. Should the Plan become void or unenforceable
by operation of law or judicial decision, this Agreement shall have no force or
effect. Nothing set forth in this Agreement is intended, nor shall any of its
provisions be construed, to limit or exclude any definition, restriction,
limitation or other term or condition of the Plan as is relevant to this
Agreement and as may be specifically applied to it by the Committee. In the
event of a conflict in the provisions of this Agreement and the Plan, as a rule
of construction the terms of the Plan shall be deemed superior and apply.

3.5 Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.

3.6 Withholding. Any tax consequences arising from the grant of this Award or
from any other event or act of the Company, and/or its Affiliates (as defined
under the Section 102 Program), and/or the Trustee or the Employee hereunder
shall be borne solely by the Employee. The Company and/or its Affiliates, and/or
the Trustee shall withhold taxes according to the requirements under the
applicable laws, rules and regulations including withholding taxes at source. If
the employee has not remitted the full amount of

 

Page 17 of 25



--------------------------------------------------------------------------------

applicable withholding taxes to the Company by the date the Company is required
to pay such withholding to the appropriate taxing authority (or such earlier
date that the Company may specify to assist it in timely meeting its withholding
obligations), the Company shall have the unilateral right to withhold Common
Stock relating to this Award in the amount it determines is sufficient to
satisfy the minimum tax withholding required by law. Furthermore, the Employee
hereby agrees to indemnify the Company and/or its Affiliates and/or the Trustee
and hold them harmless against and from any and all liability for any such tax
or interest or penalty thereon, including without limitation, liabilities
relating to the necessity to withhold, or to have withheld, any such tax from
any payment made to the Employee. The Employee will not be entitled to receive
from the Company and/or the Trustee any shares of Common Stock hereunder prior
to the full payment of the Employee’s tax liabilities relating to this Award.
For the avoidance of doubt, neither the Company nor the Trustee will be required
to release any share certificate to the Employee until all payments required to
be made by the Employee have been fully satisfied.

3.7 Compliance with Applicable Law. Notwithstanding any other provision of this
Agreement, the Company shall have no obligation to issue any shares of Common
Stock under this Agreement if such issuance would violate any applicable law or
any applicable regulation or requirement of any securities exchange or similar
entity.

3.8 Data Privacy. By entering into this Agreement and accepting this Award, you
(a) explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of any of your personal data that is necessary to
facilitate the implementation, administration and management of the Award and
the Plan, (b) understand that the Company may, for the purpose of implementing,
administering and managing the Plan, hold certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, and details of all awards or entitlements to
shares granted to you under the Plan or otherwise (“Data”), (c) understand that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, including any broker with whom the
Shares issued upon vesting or exercise of the Award may be deposited, and that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country; (d) waive any data privacy rights you may have with respect to the
data; and (e) authorize the Company, its subsidiaries and its agents, to store
and transmit such information in electronic form.

3.9 Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.

3.10 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.

 

Page 18 of 25



--------------------------------------------------------------------------------

****

We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.

 

Date   Very truly yours,   Judy L. Brown   Executive Vice President & Chief
Financial Officer

 

Page 19 of 25



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF RECEIPT

I acknowledge receipt of the Perrigo Company 2008 Long-Term Incentive Plan (the
“Plan”). I further acknowledge receipt of this Agreement and agree to the terms
and conditions expressed herein and in the Plan.

 

Date:  

                                                  

   

 

 

Page 20 of 25



--------------------------------------------------------------------------------

PERRIGO COMPANY

2008 RESTRICTED STOCK UNIT AWARD AGREEMENT

(SERVICE-BASED)

(Under the Perrigo Company 2008 Long-Term Incentive Plan)

 

TO:

  

RE:

   Notice of Restricted Stock Unit Award (Service-Based)

This is to notify you that Perrigo Company (the “Company”) has granted you an
Award under the Perrigo Company 2008 Long-Term Incentive Plan (the “Plan”),
effective as of                                          (the “Grant Date”).
This Award consists of service-based restricted stock units. The terms and
conditions of this incentive are set forth in the remainder of this agreement
(the “Agreement”). The capitalized terms that are not otherwise defined in this
Agreement shall have the meanings ascribed to such terms under the Plan.

SECTION 1

Restricted Stock Units – Service-Based Vesting

1.1 Grant. As of the Grant Date, and subject to the terms and conditions of this
Agreement and the Plan, the Company grants you                         
(“Restricted Stock Units”). Each Restricted Stock Unit shall entitle you to one
share of Common Stock on the applicable RSU Vesting Date, provided the vesting
conditions described in Section 1.2 are satisfied.

1.2 Vesting. Except as provided in Section 1.3, one-third of the Restricted
Stock Units awarded in Section 1.1 shall vest on each of the first, second and
third anniversaries of the Grant Date (each an “RSU Vesting Date”) provided that
you continue in the service of the Company from the Grant Date through the
applicable RSU Vesting Date, with the vesting of any fractional shares
frontloaded to the first such RSU Vesting Date.

Except as provided in Section 1.3, if your Termination Date occurs prior to the
RSU Vesting Date, any Restricted Stock Units awarded under Section 1.1 that have
not previously vested as of such Termination Date shall be permanently forfeited
on your Termination Date.

1.3 Special Vesting Rules. Notwithstanding Section 1.2 above:

(a) If your Termination Date occurs by reason of death, Disability or Retirement
with the Company’s consent, any Restricted Stock Units awarded under Section 1.1
that have not vested prior to such Termination Date shall become fully vested.

(b) If your Termination Date occurs by reason of Involuntary Termination for
Economic Reasons, any Restricted Stock Units awarded under Section 1.1 that
would otherwise be scheduled to vest under Section 1.2 in the 24 month period
following such Termination Date shall vest on the Termination Date. Any
Restricted Stock Units that are not scheduled to vest during such 24 month
period will be permanently forfeited on the Termination Date.

 

Page 21 of 25



--------------------------------------------------------------------------------

(c) In the event of a Change in Control of the Company while you are employed by
or otherwise providing service to the Company, all Restricted Stock Units
awarded under Section 1.1 that have not vested or been forfeited prior to the
date of such Change in Control shall become fully vested on such date.

1.4 Settlement of Restricted Stock Units. As soon as practicable after each RSU
Vesting Date, the Company shall transfer to Employee one share of Common Stock
for each Restricted Stock Unit becoming vested on such date; provided, however,
the Company may withhold shares otherwise transferable to the Employee to the
extent necessary to satisfy withholding taxes due by reason of the vesting of
the Restricted Stock Units, in accordance with Section 2.6. The Employee shall
have no rights as a stockholder with respect to the Restricted Stock Units
awarded hereunder prior to the date of issuance to Employee of a certificate or
certificates for such shares. Notwithstanding the foregoing, the Committee, in
its sole discretion, may elect to settle Restricted Stock Units in cash based on
the fair market value of the Common Stock on the RSU Vesting Date.

1.5 Dividend Equivalents. The Restricted Stock Units awarded under Section 1.1
shall be eligible to receive dividend equivalents in accordance with the
following:

(a) An “Account” will be established in the Employee’s name. Such Account shall
be for recordkeeping purposes only, and no assets or other amounts shall be set
aside from the Company’s general assets with respect to such Account.

(b) On each date that a cash dividend is paid with respect to shares of Common
Stock, the Company shall credit the Employee’s Account with the dollar amount of
dividends the Employee would have received if each Restricted Stock Unit held by
the Employee on the record date for such dividend payment had been a share of
Common Stock. No interest or other earnings shall accrue on such Account.

(c) As of each RSU Vesting Date, the Employee shall receive a payment equal to
the amount of dividends that would have been paid on the Restricted Stock Units
vesting on such date had they been shares of Common Stock during the period
beginning on the Grant Date and ending on the RSU Vesting Date, and the Account
shall be debited appropriately. If the Employee forfeits Restricted Stock Units,
any amounts in the Account attributable to such Restricted Stock Units shall
also be forfeited.

(d) If dividends are paid in the form of shares of Common Stock rather than
cash, then the Employee will be credited with one additional Restricted Stock
Unit for each share of Common Stock that would have been received as a dividend
had the Employee’s outstanding Restricted Stock Units been shares of Common
Stock. Such additional Restricted Stock Units shall vest or be forfeited at the
same time as the Restricted Stock Unit to which they relate.

 

Page 22 of 25



--------------------------------------------------------------------------------

SECTION 2

General Terms and Conditions

2.1 Nontransferability. The Award under this Agreement shall not be transferable
other than by will or by the laws of descent and distribution.

2.2 No Rights as a Stockholder. You shall not have any rights as a stockholder
with respect to any shares of Common Stock subject to the RSU awarded under this
Agreement prior to the date of issuance to you of a certificate or certificates
for such shares.

2.3 Cause Termination. If your Termination Date occurs for reasons of Cause, all
of your rights under this Agreement, whether or not vested, shall terminate
immediately.

2.4 Award Subject to Plan. The granting of the Award under this Agreement is
being made pursuant to the Plan and the Award shall be payable only in
accordance with the applicable terms of the Plan. The Plan contains certain
definitions, restrictions, limitations and other terms and conditions all of
which shall be applicable to this Agreement. ALL THE PROVISIONS OF THE PLAN ARE
INCORPORATED HEREIN BY REFERENCE AND ARE MADE A PART OF THIS AGREEMENT IN THE
SAME MANNER AS IF EACH AND EVERY SUCH PROVISION WERE FULLY WRITTEN INTO THIS
AGREEMENT. Should the Plan become void or unenforceable by operation of law or
judicial decision, this Agreement shall have no force or effect. Nothing set
forth in this Agreement is intended, nor shall any of its provisions be
construed, to limit or exclude any definition, restriction, limitation or other
term or condition of the Plan as is relevant to this Agreement and as may be
specifically applied to it by the Committee. In the event of a conflict in the
provisions of this Agreement and the Plan, as a rule of construction the terms
of the Plan shall be deemed superior and apply.

2.5 Adjustments in Event of Change in Common Stock. In the event of a stock
split, stock dividend, recapitalization, reclassification or combination of
shares, merger, sale of assets or similar event, the number and kind of shares
subject to Award under this Agreement will be appropriately adjusted in an
equitable manner to prevent dilution or enlargement of the rights granted to or
available for you.

2.6 Withholding. This Award is subject to the withholding of all applicable
taxes. The Company may withhold, or permit you to remit to the Company, any
Federal, state or local taxes applicable to the grant, vesting or other event
giving rise to tax liability with respect to this Award. If you have not
remitted the full amount of applicable withholding taxes to the Company by the
date the Company is required to pay such withholding to the appropriate taxing
authority (or such earlier date that the Company may specify to assist it in
timely meeting its withholding obligations), the Company shall have the
unilateral right to withhold Common Stock relating to this Award in the amount
it determines is sufficient to satisfy the minimum tax withholding required by
law. State taxes will be withheld at the appropriate rate set by the state in
which you are employed or were last employed by the Company. You may elect to
surrender previously acquired Common Stock or to have the Company withhold
Common Stock relating to this Award in an amount sufficient to satisfy all or a
portion of the minimum tax withholding required by law.

 

Page 23 of 25



--------------------------------------------------------------------------------

2.7 Compliance with Applicable Law. Notwithstanding any other provision of this
Agreement, the Company shall have no obligation to issue any shares of Common
Stock under this Agreement if such issuance would violate any applicable law or
any applicable regulation or requirement of any securities exchange or similar
entity.

2.8 Short Term Deferral. Restricted Stock Units and dividend equivalents payable
under this Agreement are intended to be exempt from Code Section 409A under the
exemption for short-term deferrals. Accordingly, Restricted Stock Units will be
settled and dividend equivalents will be paid no later than the 15th day of the
third month following the later of (i) the end of the Employee’s taxable year in
which the RSU Vesting Date occurs, or (ii) the end of the fiscal year of the
Company in which the RSU Vesting Date occurs.

2.9 Data Privacy. By entering into this Agreement and accepting this Award, you
(a) explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of any of your personal data that is necessary to
facilitate the implementation, administration and management of the Award and
the Plan, (b) understand that the Company may, for the purpose of implementing,
administering and managing the Plan, hold certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, and details of all awards or entitlements to
Shares granted to you under the Plan or otherwise (“Data”), (c) understand that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, including any broker with whom the
Shares issued upon vesting of the Award may be deposited, and that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country;
(d) waive any data privacy rights you may have with respect to the data; and
(e) authorize the Company, its subsidiaries and its agents, to store and
transmit such information in electronic form.

2.10 Successors and Assigns. This Agreement shall be binding upon any or all
successors and assigns of the Company.

2.11 Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Michigan without
regard to principals of conflict of laws. Any proceeding related to or arising
out of this Agreement shall be commenced, prosecuted or continued in the Circuit
Court in Kent County, Michigan located in Grand Rapids, Michigan or in the
United Stated District Court for the Western District of Michigan, and in any
appellate court thereof.

****

We look forward to your continuing contribution to the growth of the Company.
Please acknowledge your receipt of the Plan and this Award.

 

Very truly yours, Judy L. Brown Executive Vice President & Chief Financial
Officer

 

Page 24 of 25



--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF RECEIPT

I acknowledge receipt of the Perrigo Company 2008 Long-Term Incentive Plan (the
“Plan”). I further acknowledge receipt of this Agreement and agree to the terms
and conditions expressed herein and in the Plan. I further agree that all
decisions and determinations of the Committee (or Chief Executive Officer, if
applicable) shall be final and binding.

 

Date:  

                                                  

   

 

 

Page 25 of 25